             1

             2

             3

             4                                  UNITED STATES DISTiaCT CO URT

             5                                 NORTHERN DISTRICT OF CALIF( 3RNIA

             6

             7   UNITED STATES OF AMERICA,                             Case No.l9-^j-71224 MAG
                                  Plaintiff,
             8
                                                                       Charging District's Case No.
                           V.
             9
                                                                       l:19-mj-3248 ADR
            10   NAI CHUN VINCENT CHEUNG,

                                  Defendant.
            11

            12
IE                                         COMMITMENT TO ANOTHER DISTRICT
            13
O ^
•«->   c3                The defendant has been ordered to appear in the Southern District of Florida.
« u         14
is
CO     o
                 The defendant may need an interpreter for this language: Cantonese.
5           15
00 *c
       -S                The defendant:          (X) will retain an attorney.
-2 5«
on          16
•o     c                                         ( ) is requesting court-appointed counsel.
            17
*5 ^
                         The defendant remains in custody after the initial appearance.
            18
                         IT IS ORDERED: The United States Marshal must transport the defendant, together with
            19
                 a copy of this order, tothe charging district and deliver the defendant to the United States Marshal
            20
                 for that district, or to another officer authorizedto receive the defendant. The Marshal or officer
            21
                 of the charging district should immediately notify the United States Attorney and the Clerk of the
            22
                 Clerk for that district of the defendant's arrival so that further proceedings may be promptly
            23
                 scheduled. The Clerk of this district must promptly transmit the papers and any bail to the
            24
                 charging district.
            25
                 Dated: August 19, 2019
            26
                                                                            Jlrsfl O.
                                                                        RRTH D
                                                                             n      LAPORTE           »
            27                                                     ELIZABETH
                                                                    United States Magistrate Judge
            28
